Order filed, October 21, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00601-CV
                                 ____________

 NEW CONCEPT TRADE INCORPORATED A/K/A AND D/B/A NEW
CONCEPT TRADE, INC. AND NEW CONCEPT TRADE AND SHEHZAD
  SADARUDDIN AKA AND BSPA SHEHZAD SADWDDIN, Appellant

                                         V.

  QUALITY KING FRAGRANCE, INC. D/B/A QUALITY FRAGRANCE
                     GROUP, Appellee


                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                        Trial Court Cause No. 946965


                                     ORDER

      The reporter’s record in this case was due September 06, 2013. See Tex. R.
App. P. 35.1. On September 17, 2013, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.
      We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Gina Wilburn does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM